This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                     No. 35,331

 5 DOUGLAS JEFFREY,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
 8 Raymond L. Romero, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Bennett J. Baur, Chief Public Defender
13 Kathleen T. Baldridge, Assistant Appellate Defender
14 Santa Fe, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 SUTIN, Judge.
 1   {1}   Defendant has appealed his convictions for shoplifting and conspiracy. We

 2 previously issued a notice of proposed summary disposition in which we proposed to

 3 affirm. Defendant has filed a memorandum in opposition, which we have duly

 4 considered. Because we remain unpersuaded, we affirm.

 5   {2}   We previously described the pertinent background and applicable principles of

 6 law in the notice of proposed summary disposition. We will avoid undue reiteration

 7 here. Instead, we will focus on the content of the memorandum in opposition.

 8   {3}   Defendant continues to challenge the sufficiency of the evidence. [MIO 6-11]

 9 However, as we previously observed, the testimony of the loss prevention employee,

10 together with the surveillance video, provide sufficient direct and circumstantial

11 evidence of each of the elements of the offenses at issue. See, e.g., State v. Armijo,

12 1995-NMCA-115, ¶¶ 1, 4, 7-8, 120 N.M. 702, 905 P.2d 740 (upholding convictions

13 for shoplifting and conspiracy based on similar evidence, including surveillance video,

14 reflecting that the defendant committed the offenses in concert with another).

15   {4}   With respect to the conviction for shoplifting, we understand Defendant to

16 contend that the element of possession was insufficiently established because the

17 merchandise remained inside the store, which effectively retained possession. [MIO

18 7] However, exclusivity of possession is not required, and the fact that Defendant and

19 his co-conspirator were thwarted by the loss prevention employee does not diminish


                                              2
 1 the preceding assertion of control. See State v. Bankert, 1994-NMSC-052, ¶ 31, 117

 2 N.M. 614, 875 P.2d 370 (“By willingly exercising control at any point . . ., the parties

 3 have committed the illegal act of possession.”). We therefore reject Defendant’s

 4 argument.

 5   {5}   With respect to the conviction for conspiracy, we understand Defendant to

 6 challenge the sufficiency of the evidence to establish the requisite agreement. [MIO

 7 9] Specifically, Defendant argues that the evidence is insufficient to prove that

 8 Defendant and his co-conspirator “by words or acts agreed together to commit

 9 [s]hoplifting over $500[.]” [RP 90 (emphasis added); MIO 9] We disagree. “A

10 conspiracy can be established by an inference from circumstantial evidence.” Id. ¶ 38.

11 In this case, evidence was presented that Defendant participated in the taking of two

12 televisions, with a total value of $1,798, from their location in the electronics

13 department. [MIO 2] Defendant helped lift both of the televisions and placed them

14 into the shopping cart with which he and his accomplice attempted to exit the store.

15 [MIO 2, 9-10] Based on these acts, we conclude that the jury could reasonably infer

16 that Defendant and his co-conspirator agreed to commit shoplifting over $500. See

17 generally State v. Gallegos, 2011-NMSC-027, ¶ 45, 149 N.M. 704, 254 P.3d 655

18 (recognizing that because conspiracies are clandestine in nature, direct evidence of

19 agreement between the conspirators is seldom available; therefore, “[t]he jury may . . .


                                              3
1 infer the existence of an agreement based on [the parties’] conduct and the

2 surrounding circumstances, [even though it] raises . . . the specter of conviction by

3 guess and speculation”).

4   {6}   Accordingly, for the reasons stated in our notice of proposed summary

5 disposition and in this Opinion, we affirm.

6   {7}   IT IS SO ORDERED.



7                                        __________________________________
8                                        JONATHAN B. SUTIN, Judge


9 WE CONCUR:


10 _______________________________
11 M. MONICA ZAMORA, Judge


12 _______________________________
13 STEPHEN G. FRENCH, Judge




                                            4